SHERRY RADACK                                                                   CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                  CLERK OF THE COURT

TERRY JENNINGS                                                                 JANET WILLIAMS
EVELYN KEYES                                                                    CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                     Court of Appeals                          PHONE: 713-274-2700

HARVEY BROWN
RUSSELL LLOYD
                                      First District                            www.txcourts.gov/1stcoa.aspx

JENNIFER CAUGHEY                     301 Fannin Street
 JUSTICES
                                 Houston, Texas 77002-2066
                                           May 24, 2018

   Anthony David Weiner                                   Laura J. Kissel
   Dobrowski Larkin & Johnson LLP                         Gibbs & Bruns, L.L.P.
   4601 Washington Ave Ste 300                            1100 Louisiana, Ste 5300
   Houston, TX 77007-5594                                 Houston, TX 77002
   * DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *

   Kathy D. Patrick                                       Paul J. Dobrowski
   Gibbs & Burns, L.L.P.                                  Dobrowski, Larkin & Johnson L.L.P.
   1100 Louisiana, Ste 5300                               4601 Washington Avenue Ste 300
   Houston, TX 77002                                      Houston, TX 77007
   * DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *

   Brian T. Ross                                          Leah Graham
   Gibbs & Bruns, L.L.P.                                  Dobrowski, Larkin & Johnson LLP
   1100 Louisiana, Ste 5300                               4601 Washington Ave Ste 300
   Houston, TX 77002                                      Houston, TX 77007-5594
   * DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *


   RE:     Court of Appeals Number: 01-18-00396-CV
           Trial Court Case Number: 2015-25232

   Style: TPG (Post Oak) Acquisition, LLC; TPG (Post Oak) Mezzanine, LLC; The Picerne
          Group, Inc.; TPG, Inc.; Allied Realty Advisors, LLC; Allied Realty Partners, LLC; Allied
          Orion Group, LLC d/b/a Allied Realty; and ACS Restoration GC, LLC d/b/a Allied
          Construction Services; TPG2011-4 (Post Oak), LLC v. Greyston Multi-Family Builders,
          Inc.

                                   GENERAL INFORMATION

          On, May 24, 2018, a letter of assignment from the 334th District Court trial-court clerk
   and a copy of the notice of appeal filed by Greyston Multi-Family Builders, Inc., Greystone
   (Post Oak), LLC, and Walter B. Eeds in the trial court was received and docketed as Cause
   Number 01-18-00396-CV. This Notice contains information about some of the rules and
   procedures that govern prosecution of an appeal pending before the First Court of Appeals.

          Texas Rule of Appellate Procedure 9.6 requires parties and counsel to communicate
   about a pending appeal only through the Clerk’s office and they may not communicate with
either the justices or their staff about a case. It is also improper to send a document to the Court
about an appeal unless a copy of it is served on all other parties to the appeal at the same time.
See TEX. R. APP. P. 9.5(d), (e).

        Effective January 1, 2014, all attorneys in civil cases and criminal cases must
electronically file all documents (except a document submitted under seal or subject to a motion
to seal) through the EfileTexas.gov electronic filing system. A party representing themselves pro
se (without an attorney) in a civil case, is encouraged to e-file documents, but is not required to
do so. Electronically filed documents must conform to TEX. R. APP. P. 9.4 and must be
completed through EfileTexas.gov, http://www.efiletexas.gov. Electronically filed briefs must
comply with TEX. R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
found at http://www.supreme.courts.state.tx.us/ebriefs/RedactionGuidelines.pdf.


                   INFORMATION ABOUT THE APPELLATE RECORD

        This letter is NOTICE to the appellant that the Court may dismiss an appeal for want of
prosecution, if the clerk’s record is not filed and it is appellant’s fault. See TEX. R. APP. P.
37.3(b); 42.3. This letter is also NOTICE to the appellant that if it is appellant’s fault that the
reporter’s record is not filed, the Court may decide the appeal on those issues or points that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Any motion related
to informalities in the manner of bringing this appeal must be filed within thirty (30) days after
the appellate record is filed. TEX. R. APP. P. 10.5(a).

        To obtain the clerk’s record and reporter’s record without payment of costs, a party must
file a Statement of Inability to Afford Payment of Court Costs and establish an inability to pay
cost in the trial court. See Tex. R. Civ. P. 145. Unless an appellant has established an inability
to pay costs in the trial, the trial-court clerk and court reporter are not required to file the clerk’s
and reporter’s records until appellant has paid the required fees to prepare and certify the records,
or has made satisfactory arrangements to pay the fees. See TEX. R. APP. P. 35.3(a)(2), (b)(3).

        From information currently available, it appears that the trial court signed the final
judgment or other appealable order on May 9, 2018. Because the notice of appeal indicates that
a post-judgment motion was filed, unless the Court receives information to the contrary, the trial
court clerk is due to file the clerk’s record and the court reporter is due to file the reporter’s
record on or before Monday, July 09, 2018.

        The appellant and/or appellee should inform the Court as soon as possible if (1) this
appeal is accelerated or (2) if there is disagreement about (a) the date the trial court signed the
final judgment or appealable order or (b) whether a post-judgment motion or request for findings
of fact and conclusions of law was timely filed in the trial court.

        It is mandatory that both the clerk’s record and the reporter’s record be filed
electronically. Both the trial-court clerk and the court reporter are asked to complete the
information     sheet    on     the     “Forms”     page     of     the    Court’s      website,
http://www.txcourts.gov/1stcoa/practice-before-the-court/forms.aspx, and file it with the Court

                                                   2
within ten (10) days of the date of this Notice. The parties do not need to file a motion to extend
time to file either the clerk’s record or the reporter’s record. See Texas Rules of Appellate
Procedure 34.5(b)(1), (c)(2), 35.3(c), and 35.6(b)(1) and Appendix C of the Texas Rules of
Appellate Procedure for electronic filing related to preparation of the appellate record.

        Parties are encouraged to work together and with the trial court clerk and court reporter to
properly designate all necessary items and portions of the testimony to be included in the initial
records. The Court generally will not grant a motion to extend time to file a brief because a party
requests to supplement the record with an item or portion of the testimony that the party did not
timely designate for inclusion in the initial clerk’s record or reporter’s record. See TEX. R. APP.
P. 10.5(b), 34.5(c)(1), 34.6(d), 38.6(d).

                      INFORMATION ABOUT FILING DOCUMENTS

       Texas Rule of Appellate Procedure 9.3 controls the number of paper copies and
documents filed in paper form. All documents must include a certificate of service. See Tex. R.
App. P. 9.5(d), (e). All civil motions must include a certificate of conference, TEX. R. APP. P.
10.1(a)(5), and require a $10 filing fee, unless the movant has established indigence or is exempt
from the advance payment of filing fees, e.g., the State or a political subdivision of the State.
See TEX. R. APP. P. 5; FEES CIV. CASES B (3); Op. Tex Att’y Gen. No. DM-459 (1997). The
Court treats a civil motion requesting multiple types of relief as separate motions and requires a
separate $10 filing fee for each motion.


                              INFORMATION ABOUT BRIEFS

        Effective January 1, 2014, all attorneys in civil cases and criminal cases must
electronically file all documents (except a document submitted under seal or subject to a motion
to seal) through the EfileTexas.gov electronic filing system. A party representing themselves pro
se (without an attorney) in a civil case, is encouraged to e-file documents, but is not required to
do so. Electronically filed documents must conform to TEX. R. APP. P. 9.4 and must be
completed through EfileTexas.gov, http://www.efiletexas.gov. Electronically filed briefs must
comply with TEX. R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
found at http://www.txcourts.gov/media/124902/redactionguidelines.pdf.

     INFORMATION ABOUT ATTORNEYS APPEARING BEFORE THE COURT

        Texas Rule of Appellate Procedure 6 governs matters related to an attorney’s
representation of a party before the Court. Attorneys must promptly notify the Clerk’s office of
any change of address or change in designation of the lead counsel for a party. A nonresident
attorney who is not a member of the State Bar of Texas must satisfy the requirements for
participation in a Texas legal matter found on the Board of Law Examiners’ website
http://www.ble.state.tx.us.




                                                 3
                    INFORMATION ABOUT NOTICES TO PARTIES

        Notice must be sent to all parties of any judgment, mandate, or order issued. See Tex. R.
App. P. 12.6. If a party is represented by an attorney, notice will be sent to the party’s lead
counsel. See TEX. R. APP. P. 9.5(b). Information available to the public about a case may be
found on the “Case Information” page of the Court’s website. Parties may sign up for e-mail
notices about activity in their case on the “CaseMail” page of the website.

                        STANDARDS OF APPELLATE CONDUCT

        The Court follows the Standards of Appellate Conduct adopted by the Supreme Court of
Texas and the Court of Criminal Appeals. All attorneys and parties—including pro se litigants—
are expected to fully comply with these standards, as well as all applicable provisions of the
Texas Rules of Appellate Procedure, the Texas Disciplinary Rules of Professional Conduct, and
the Code of Judicial Conduct. See the “Court Rules” page, “Other Rules Governing Attorneys”
of the Texas Supreme Court’s website, http://www.txcourts.gov/supreme.aspx, or call and ask
that a copy be mailed to you.

        Should you have questions at any time throughout the appellate process of your case,
please do not hesitate to call the Clerk's office at 713-274-2700.

                                                    Sincerely,
                                                    Christopher A. Prine, Clerk of the Court




                                               4